Exhibit 10.3
Lear Corporation Annual Incentive Plan
ARTICLE 1
Statement of Purpose
Lear Corporation’s compensation policies are intended to support the Company’s
overall objective of enhancing stockholder value. In furtherance of this
philosophy, the Lear Corporation Annual Incentive Plan is designed to provide
incentives for business performance, reward contributions towards goals
consistent with the Company’s business strategy and enable the Company to
attract and retain highly qualified Corporate Officers, key management, and
other salaried employees. It is intended that awards under the Plan may
constitute qualified performance-based compensation under Section 162(m).
ARTICLE 2
Definitions
The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:

2.1   “Bonus” means the incentive compensation payable in cash, as determined by
the Committee under Section 4.4 of the Plan.   2.2   “Board” means the Lear
Corporation Board of Directors.   2.3   “Code” means the Internal Revenue Code
of 1986, as amended.   2.4   “Committee” means the Compensation Committee of the
Board or any successor committee with responsibility for compensation, or any
subcommittee, as long as the number of Committee members and their
qualifications shall at all times be sufficient to meet the applicable
requirements for “outside directors” under Section 162(m) and the independence
requirements of the New York Stock Exchange or any other applicable exchange on
which Lear Corporation common equity is at the time listed, in each case as in
effect from time to time.   2.5   “Company” means Lear Corporation and, except
for purposes of Section 4.7 or where the context indicates otherwise, any of its
Subsidiaries that adopt this Plan or that have employees who are participants
under this Plan.   2.6   “Corporate Officer” means any Company employee who is
an “executive officer” as defined in Rule 3b-7 promulgated under the Exchange
Act or who is employed in the Company’s E1 level of band 7 (or any comparable or
higher classification).   2.7   “Disability” means permanent and total
disability as defined in the Company’s Long Term Disability Plan or any
successor plan (or if no such plan exists, as defined in Code Section 22(e)(3)).
  2.8   “Effective Date” means November 9, 2009.   2.9   “Exchange Act” means
the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



2.10   “Participant” means a Corporate Officer, key management, or other
salaried employee described in Article 3 of this Plan.   2.11   “Performance
Period” means the period for which a Bonus may be made. Unless otherwise
specified by the Committee, the Performance Period shall be a calendar year,
beginning on January 1 of any year.   2.12   “Plan” means the Lear Corporation
Annual Incentive Plan, as it may be amended from time to time.   2.13  
“Retirement” means a Termination of Employment on or after (a) reaching the age
established by the Company as the normal retirement age in any unexpired
employment or severance agreement between the Participant and the Company, or,
in the absence of such an agreement, the normal retirement age under the
tax-qualified defined benefit retirement plan or, if none, the tax-qualified
defined contribution retirement plan, sponsored by the Company in which the
Participant participates, or (b) reaching age fifty-five with ten years of
service with the Company.   2.14   “SEC” means the Securities and Exchange
Commission.   2.15   “Section 162(m)” means Code Section 162(m) and regulations
promulgated thereunder by the Secretary of the Treasury.   2.16   “Section 409A”
means Code Section 409A and regulations promulgated thereunder by the Secretary
of the Treasury.   2.17   “Subsidiary” means any corporation, partnership,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly owned by Lear Corporation.   2.18   “Termination of Employment” means
(a) the termination of the Participant’s active employment relationship with the
Company, unless otherwise expressly provided by the Committee, or (b) the
occurrence of a transaction by which the Participant’s employing Company ceases
to be a Subsidiary.

ARTICLE 3
Participation
A Corporate Officer designated by the Committee or a key management or other
salaried employee of the Company designated by the senior Human Resources
executive or his or her designee, shall be a Participant in this Plan and shall
continue to be a Participant until advised or determined otherwise.
ARTICLE 4
Incentive Bonuses

4.1   Objective Performance Goals. The Committee shall establish written,
objective performance goals for a Performance Period not later than 90 days
after the beginning of the Performance Period (but not after more than 25% of
the Performance Period has elapsed). The objective performance goals shall be
stated as specific amounts of, or specific changes in, one or more of the
financial measures described in Section 4.2. Objective performance

2



--------------------------------------------------------------------------------



 



    goals may also include operational goals such as: productivity, safety,
other strategic objectives and individual performance goals. The objective
performance goals need not be the same for different Performance Periods and for
any Performance Period may be stated: (a) as goals for Lear Corporation, for one
or more of its Subsidiaries, divisions, businesses or organizational units, or
for any combination of the foregoing; (b) on an absolute basis or relative to
the performance of other companies or of a specified index or indices, or be
based on any combination of the foregoing; and (c) separately for one or more of
the Participants, collectively for the entire group of Participants, or in any
combination of the two.   4.2   Financial Measures. The Committee shall use any
one or more of the following financial measures to establish objective
performance goals under Section 4.1: net earnings; operating earnings or income;
earnings growth; net sales growth; net income (absolute or competitive growth
rates comparative); net income applicable to common stock; cash flow, including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of cost of capital; earnings per share of common stock;
return on shareholders equity (absolute or peer-group comparative); stock price
(absolute or peer-group comparative); absolute and/or relative return on common
shareholders equity; absolute and/or relative return on capital; absolute and/or
relative return on assets; economic value added (income in excess of cost of
capital); customer satisfaction; quality metrics; expense reduction; and ratio
of operating expenses to operating revenues. The Committee may specify any
reasonable definition of the financial measures it uses. Such definitions may
provide for reasonable adjustments and may include or exclude items, including
but not limited to: investment gains and losses; extraordinary, unusual or
non-recurring items; gains or losses on the sale of assets; effects of changes
in accounting principles or the application thereof; asset impairment charges;
effects of currency fluctuations; acquisitions, divestitures, or financing
activities; recapitalizations, including stock splits and dividends; expenses
for restructuring or productivity initiatives; discontinued operations; and
other non-operating items.   4.3   Performance Evaluation. Within a reasonable
time after the close of a Performance Period, the Committee shall determine
whether the objective performance goals established for that Performance Period
have been met, with respect to the respective Corporate Officers. If the
objective performance goals and any other material terms established by the
Committee have been met by a Corporate Officer, the Committee shall so certify
in writing with respect to such Corporate Officer before the applicable Bonus is
paid pursuant to Section 4.5. For all Participants who are not Corporate
Officers, the senior Human Resources executive or his or her designee shall
determine whether objective performance goals established for the Performance
Period have been met by the respective Participants (and shall be bound by any
determinations made by the Committee with respect to performance goals that
apply both to Corporate Officers and to other Participants) and document such
determination in accordance with the Company’s policies and procedures, as may
be established from time to time.   4.4   Bonus. If the Committee or the senior
Human Resources executive, as applicable, has made the written certification
under Section 4.3 for a Performance Period, each Participant to whom the
certification applies shall be eligible for a Bonus for the Performance Period.
The amount of the Bonus paid to each Corporate Officer shall be determined by
the Committee and the amount of the Bonus paid to every other Participant shall
be determined by the senior Human Resources executive or his or her designee.
The Bonus for each such Participant shall not exceed 250% of the Participant’s
annualized base salary in effect on the

3



--------------------------------------------------------------------------------



 



    December 1st (or such other date as may be established by the Committee)
that occurs during the Performance Period. For any Performance Period, however,
the Committee shall have sole and absolute discretion to (i) reduce the amount
of, or eliminate entirely, the Bonus to one or more of the Participants based
upon the Committee’s review of the objective performance goals for each
Participant pursuant to Section 4.3 and the individual performance of such
Participant, or (ii) increase the amount of any Bonus payable to a Participant
whose compensation, at no time during the Performance Period, is subject to Code
Section 162(m), based upon the Committee’s review of the objective performance
goals for each Participant pursuant to Section 4.3 and the individual
performance of such Participant. In no event shall a Bonus be paid to any
Participant under the Plan which exceeds $4,000,000 for any Performance Period.
  4.5   Payment or Deferral of the Bonus.

     (a) Subject to Section 4.5(b), the Company shall pay the Bonus to the
Participant after the Committee’s or the senior Human Resources executive’s
determination under Section 4.4 but within the two and one-half month period
following the end of the Performance Period. The Company shall have the right to
deduct from any Bonus, any applicable income and employment taxes, and any other
amounts that the Company is otherwise required or permitted to deduct.
     (b) Subject to Section 7.11 (regarding Section 409A) and subject to the
Committee’s approval and applicable law, Participants may request that payments
of a Bonus be deferred under a deferred compensation arrangement maintained by
the Company by making a deferral election prior to or, as permitted, during the
Performance Period pursuant to such rules and procedures as the Committee may
establish from time to time with respect to such arrangement.

4.6   Eligibility for Payments.

     (a) Except as otherwise provided in this Section 4.6, a Participant shall
be eligible to receive a Bonus for a Performance Period only if such Participant
is employed by the Company continuously from the beginning of the Performance
Period through the last day of the Performance Period.
     (b) Under Section 4.6(a), a leave of absence that lasts less than three
months and that is approved in accordance with applicable Company policies
(including without limitation, Company policies regarding treatment of vacation
and short term leave and disability) is not a break in continuous employment. In
the case of a leave of absence of three months or longer, the senior Human
Resources executive (or in the case of a Corporate Officer, the Committee) shall
determine whether the leave of absence constitutes a break in continuous
employment.
     (c) The senior Human Resources executive (or in the case of a Corporate
Officer, the Committee) may determine, in its sole discretion, that (1) a Bonus
will be payable pro-rata for a Participant who either becomes eligible to
participate during the Performance Period or terminates his employment with the
Company during the Performance Period due to his death, Retirement or
Disability, and (2) a Bonus will be adjusted to reflect a Participant’s increase
or decrease in annualized salary during the Performance Period in both cases,
with respect to a Participant whose compensation is subject to Code
Section 162(m), only to the extent permissible under Code
Section 162(m).

4



--------------------------------------------------------------------------------



 



4.7   Change in Control. Upon the effective date of any Change in Control of the
Company, all potential Bonuses payable hereunder attributable to a Performance
Period in which the Change in Control occurs will vest and be paid on a pro-rata
basis based on the target level of such potential Bonus. Such payment will be
made as soon as practicable (and no more than 21/2 months) following the Change
in Control, without regard to whether such payments would be deductible under
Code Section 162(m). A “Change in Control” will have the same meaning given to
such term in the Company’s 2009 Long-Term Stock Incentive Plan, as amended.

ARTICLE 5
Administration

5.1   General Administration. This Plan shall be administered by the Committee,
subject to such requirements for review and approval by the Board as the Board
may establish. Subject to the terms and conditions of this Plan and
Section 162(m), the Committee is authorized and empowered in its sole discretion
to select or approve Participants and to award potential Bonuses in such amounts
and upon such terms and conditions as it shall determine.       Except to the
extent provided in the following sentence, the Committee may delegate to the
senior Human Resources executive (or his or her designee) any of the Committee’s
duties and authority under the Plan with respect to Bonuses that may be payable
to Participants who are not Corporate Officers, including but not limited to
such duties and authority as are set forth in Articles 3 and 4. With respect to
Bonuses that may be payable to Participants who are Corporate Officers during
the Performance Period, the Committee may delegate any of the Committee’s duties
and authority to the extent the Committee determines that such delegation would
not cause a Bonus intended to be performance-based compensation under Section
162(m) to fail to qualify as such.   5.2   Administrative Rules. The Committee
shall have full power and authority to adopt, amend and rescind administrative
guidelines, rules and regulations pertaining to this Plan and to interpret this
Plan and rule on any questions respecting any of its provisions, terms and
conditions.   5.3   Committee Members Not Eligible. No member of the Committee
shall be eligible to participate in this Plan.   5.4   Committee Members Not
Liable. The Committee and each of its members shall be entitled to rely upon
certificates of appropriate officers of the Company with respect to financial
and statistical data in order to determine if the objective performance goals
for a Performance Period have been met. Neither the Committee nor any member
shall be liable for any action or determination made in good faith with respect
to this Plan or any Bonus made hereunder.   5.5   Decisions Binding. All
decisions, actions and interpretations of the Committee concerning this Plan
shall be final and binding on Lear Corporation and its Subsidiaries and their
respective boards of directors, and on all Participants and other persons
claiming rights under this Plan.   5.6   Application of Section 162(m). Bonuses
payable under this Plan are intended to satisfy the applicable requirements for
the performance-based compensation exception for any Participant’s whose
compensation is subject to Section 162(m). It is intended that the Plan

5



--------------------------------------------------------------------------------



 



    be administered, interpreted and construed so that Bonus payments remain tax
deductible to the Company.

ARTICLE 6
Amendments; Termination
This Plan may be amended or terminated by the Board or the Committee. All
amendments to this Plan, including an amendment to terminate this Plan, shall be
in writing. An amendment to this Plan shall not be effective without the prior
approval of the stockholders of Lear Corporation if such approval is necessary:
(i) to continue to qualify Bonuses as performance-based compensation under
Section 162(m); or (ii) to comply with Department of the Treasury or SEC
regulations, the rules of the New York Stock Exchange or any other applicable
exchange or any other applicable law or regulations. Unless otherwise expressly
provided by the Board or the Committee, no amendment to this Plan shall apply to
potential Bonuses with respect to a Performance Period that began before the
effective date of such amendment.
ARTICLE 7
Other Provisions

7.1   Duration of the Plan. This Plan is effective as of the Effective Date.
This Plan shall remain in effect until all Bonuses made under this Plan have
been paid or forfeited under the terms of this Plan, and all Performance Periods
related to Bonuses made under this Plan have expired. No Bonuses may be paid
under this Plan for any Performance Period that would end after the first
meeting of Company shareholders that occurs in the fifth year following the
calendar year which includes the Effective Date, unless the Board (subject to
any shareholder approval that may then be required to continue to qualify this
Plan as a performance-based plan under Section 162(m)) extends this Plan.   7.2
  Bonuses Not Assignable. No Bonus or any right thereto shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution. Any other attempted assignment or alienation shall be void and of
no force or effect.   7.3   Participant’s Rights. The right of any Participant
to receive any payments under a Bonus granted to such Participant and approved
by the Committee pursuant to the provisions of this Plan shall be an unsecured
claim against the general assets of the Company. This Plan shall not create, nor
be construed in any manner as having created, any right by a Participant to any
Bonus for a Performance Period because of a Participant’s participation in this
Plan for any prior Performance Period, or because the Committee or the senior
Human Resources executive has made a written certification under Section 4.3 for
the Performance Period. The application of the Plan to one Participant shall not
create, nor be construed in any manner as having created, any right by another
Participant to similar or uniform treatment under the Plan. Solely with respect
to a Participant who is party to an unexpired employment or severance agreement
with the Company, the provisions of this Plan are in all respects subject to the
terms and conditions of such agreement as if they were set forth fully herein.  
7.4   Termination of Employment. The Company retains the right to terminate the
employment of any Participant or other employee at any time for any reason or no
reason, and a Bonus is not, and shall not be construed in any manner to be, a
waiver of such right.

6



--------------------------------------------------------------------------------



 



7.5   Exclusion from Benefits. Bonuses under this Plan shall not constitute
compensation for the purpose of determining participation or benefits under any
other plan of the Company unless specifically included as compensation in such
plan.   7.6   Successors. Any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of
Lear Corporation’s business or assets, shall assume Lear Corporation’s
liabilities under this Plan and perform any duties and responsibilities in the
same manner and to the same extent that Lear Corporation would be required to
perform if no such succession had taken place.   7.7   Law Governing
Construction. The construction and administration of this Plan and all questions
pertaining thereto shall be governed by the laws of the State of Michigan
without giving effect to principles of conflicts of law, except to the extent
that such law is preempted by Federal law.   7.8   Headings Not a Part Hereto.
Any headings preceding the text of the several Articles, Sections, subsections,
or paragraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Plan, nor shall they affect its meaning,
construction or effect.   7.9   Severability of Provisions. If any provision of
this Plan is determined to be void by any court of competent jurisdiction, this
Plan shall continue to operate and, for the purposes of the jurisdiction of the
court only, shall be deemed not to include the provision determined to be void.
  7.10   Offsets. To the extent permitted by law, the Company shall have the
right to offset from any Bonus payable hereunder any amount that the Participant
owes to the Company or any Subsidiary without the consent of the Participant (or
his beneficiary, in the event of the Participant’s death).   7.11  
Section 409A. This Plan is intended to comply with Section 409A and the
interpretative guidance thereunder, including the exemption for short-term
deferrals, and shall be administered accordingly. The Plan shall be construed
and interpreted with such intent. The Company makes no representations that the
Plan, the administration of the Plan, or the amounts hereunder comply with, or
are exempt from, Section 409A. If an operational failure occurs with respect to
Section 409A, any affected Participant shall fully cooperate with the Company to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the Secretary of the Treasury.

* * * * *

7